 


109 HR 365 IH: Accumulated Earnings Tax Modification Act of 2005
U.S. House of Representatives
2005-01-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 365 
IN THE HOUSE OF REPRESENTATIVES 
 
January 25, 2005 
Mr. Wilson of South Carolina introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to exclude working capital in applying the accumulated earnings tax. 
 
 
1.Short titleThis Act may be cited as the Accumulated Earnings Tax Modification Act of 2005. 
2.Working capital excluded from accumulated earnings tax 
(a)In generalSubsection (b) of section 537 of the Internal Revenue Code of 1986 is amended by adding at the end the following new paragraph: 
 
(6)Working capitalThe reasonably anticipated needs of a business shall include working capital for the business in an amount that is not less than the sum of the cost of goods, operating expenses, taxes, and interest expense that the business incurred during the prior taxable year.. 
(b)Effective dateThe amendment made by this section shall apply to taxable years beginning after the date of the enactment of this Act. 
 
